HANLON, JUDGE:
On March24, 1986, at approximately 6:45 a.m., claimant's insured was travelling easterly on Interstate 64 in the vicinity of Kenova, Wayne County, when his vehicle, a 1985 Ford Ranger truck, struck an expansion joint which was sticking up perpendicular to the surface of the highway. Claimant State Farm Mutual Automobile Insurance Company seeks $1,611.25 for the damage to the vehicle. Claimant Vernon Marcum, Jr. seeks $100.00 as his deductible. The claim was initially filed incorrectly, and upon claimant's motion, the Court amended the style of the claim to reflect its status as a subrogation action in part.
Claimant Vernon Marcum, Jr. testified that he had travelled this particular route for approximately eight years on a daily basis. The weather on the day in question was dry and clear, and he was travelling at approximately 55 miles per hour. His vehicle approached the bridge on Interstate 64 and encountered the expansion joint, whereupon the damage occurred to the vehicle. He stated that the joint would "pop up," and that at least two other vehicles had difficulty with the expansion joint at the scene of his accident, in the time span of approximately 30 minutes. He did not report the presence of the broken expansion joint, although he had observed it for approximately three weeks prior to this incident. He stated that his automobile had been making a louder than usual noise when he drove over the expansion joint for that period of time.
Mr. Terry Hazeiett, Welding Crew Foreman for respondent at the time of this incident, testified that he was notified of a problem with an expansion joint on March 24, 1986, at approximately 7:30 a.m. He and a crew then went to repair the expansion joint.
*85Mr. Wilson Braley, District 2 Bridge Engineer for respondent, testified that he is familiar with the particular expansion joint on this bridge. Prior to March 24, 1986, he had not received any complaints with regards to this particular expansion joint. He had no reason, prior to the date of this incident, to believe that this joint would fail.
Interstate 64 is a heavily travelled, major highway. The evidence in this claim established that the hazardous condition had existed for some time before this accident. See Davis Auto Parts vs. Dept. of Highways, 12 Ct.Cl. 31 (1977). The Court finds that there was actual notice on the part of the respondent, and hereby makes the following awards to the claimants.
Award of $1,611.25 to State Farm Mutual Automobile Insurance Company.
Award of $100.00 to Vernon Marcum, Jr.